Citation Nr: 1205710	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the May 2009 rating decision initially assigned a noncompensable rating for the Veteran's anxiety disorder, effective September 17, 2008.  Thereafter, in a February 2010 rating decision, an initial 10 percent rating was assigned, effective September 17, 2008.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

In May 2010, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.  

In a September 2008 statement (VA Form 21-4138), the Veteran requested service connection for "PTSD, neck & head".  However, the Veteran did not list any neck or head disorders in his formal claim (VA Form 21-526), and he has not submitted evidence of such disorders.  Consequently, the Agency of Original Jurisdiction (AOJ) should contact the Veteran and request clarification as to whether he wishes to pursue claims of service connection for neck and head disorders.  The AOJ should document this request in the Veteran's claims file.  The AOJ should take appropriate action if the Veteran wishes to pursue these claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his anxiety disorder.  In this regard, the Board observes that he was last examined by VA in April 2009.  Since such examination, a psychological evaluation report from a private psychologist dated March 2010 was received.  The psychologist described the Veteran's symptoms as more severe than the April 2009 VA examination reflected.  Therefore, as the evidence suggests that the Veteran's psychiatric symptomatology may have increased in severity since the April 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record is ambiguous as to whether the Veteran has been able to secure or follow a substantially gainful occupation as a result of service-connected anxiety disorder.  Specifically, a private psychologist noted in August 2008 that the Veteran reported that, ever since retiring from his job as a postal mechanic in 1990, he has been self-employed "largely in making crab traps and other items.  Any history of difficulties with authority problems in his work environment was denied."  Additionally, the Veteran reportedly told the VA examiner in April 2009 that he retired in 1990 as a result of a back condition.  However, the private psychologist opined in August 2008 that the Veteran's psychological symptoms "likely render [him] to be a danger to any work environment."  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  Therefore, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected anxiety disorder has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board notes that the most recent treatment records contained in the claims file are dated in March 2010 from the Veteran's private psychiatrist, Dr. Anderson.  Additionally, in such March 2010 document, Dr. Anderson reports that the Veteran seeks treatment at the VA Medical Center in Knoxville, Tennessee.  Therefore, while on remand, any treatment records from sources identified by the Veteran dated from September 2008 to the present should be obtained for consideration in his appeal, to include those from the Knoxville VA Medical Center.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his anxiety disorder since September 2008, to include Dr. Anderson.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Anderson and the Knoxville VA Medical Center dated from September 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected anxiety disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's anxiety disorder.  He or she should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


